REID, Judge.
This case was consolidated with 5916 styled Moorehouse v. Gallow et al., La.App., 156 So.2d 62, and with No. 5918 styled O’Conner v. Gallow et al., La.App., 156 So.2d 67. The facts and the questions of liability were decided and fully discussed in the companion suit of Moorehouse v. Gallow et al., No. 5916.
In the case at bar plaintiff Richard E. Downey seeks judgment in the amount of $6,732.00 for loss of use of truck, automobile insurance deductible, hospital, future medical expenses and physical pain, suffer-mg, mental anguish, and permanent injuries. Plaintiff Foremost Insurance Company seeks judgment in the amount of $448.85 representing the amount of damages to plaintiff’s Chevrolet truck belonging to its insured less a deductible of $100.-00. The District Judge rendered judgment in favor of the defendants Clarence A. Gallow and New Hampshire Insurance Company, dismissing plaintiffs’ suit with costs and taxing the fee of a certain expert as costs.
For the reasons assigned in No. 5916, the judgment of the District Court in the present suit is hereby affirmed.
Affirmed.